DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 7, and 16-18 are objected to because of the following informalities:  the “part” with respect to the first part, second part, and third part set forth in claims 6, 7, 16, and 17 appears to be in error for “portion”, see 3 August 2018 specification.  Appropriate correction is required.  Claim 18 is included in the objection by dependency on objected claim 16.  
Claims 4, 5, 18, and 20 are objected to because of the following informalities:  based on the disclosure paragraphs [0016], [0030], it appears the in lieu of “the refrigerator further includes a second tray […], the limitation set forth in claims 4, 18, and 20 should read “the ice-making tray further includes a second tray”, which also enhances the clarity of claim 5, which is included in the objection by dependency on objected claim 4.  Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections listed above, discussed in part in the interview of 22 October 2020.
If Applicant believes discussion with the Examiner would be helpful, Applicant can contact the Examiner using the contact information below to schedule an interview.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763